Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner concedes with Applicant’s arguments with respect to the modification of Neitz in view of Seifert. As such, a Non-Final rejection is issued herewith. 

Response to Amendment
Applicant did not amend the claims in the reply of 11/30/2020. 
Claims 1-2, 4-12, and 14-20 are pending; claims 3 and 13 are cancelled. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stopper is integrated with the second spring” must be shown or the features canceled from claim 5.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 12 disclose: the second end of the second spring being free from contact and free from compression. However, the originally filed specification is silent with respect to this limitation. Examiner notes that even though the drawings show the second end of the second spring not physically touching a valve seat, the spring is in contact with at least fuel, for example. Similarly, the pressurized fuel could compress the second spring to a certain degree. Therefore, since the specification is silent with respect to this negative limitation, the claims are deemed to have new matter included. 
All pending claims are rejected under 112(a) for depending on clams 1 or 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 4-6, 8, 12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (U.S. 4,344,575) in view of Conatser (U.S. 5,609,300). 
Regarding claim 1, Seifert teaches a fuel injector (defined by valve seen in Fig 3) for injecting fuel into a combustion engine (col 1, lines 18-22), the injector comprising: a valve (seen in Fig 3) with a needle (8) for opening or closing the valve by moving on a longitudinal axis (as seen in Fig 2-3 and disclosed in col 2, lines 33-44), the needle received in a fuel reservoir (reservoir defined upstream of bore 19) of a valve body (1) of the fuel injector; a first spring (9) resisting movement of the needle away from a closed position (col 2, lines 19-25); a second spring (defined by both 10 and 12) resisting movement of the needle away from the closed position (col 2, lines 19-25), wherein the second spring is stiffer than the first spring (spring 9 is softer than spring 10, see col 45-46); the needle including a seat element (shown below) for the second spring, the second spring including a first end (upper end of Fig 3) at an upstream end of the spring facing the seat element (the upper end of the injector of Fig 3 is the upstream end; although not shown in Fig 3, the outlet of the injector is defined at the bottom, seen in Fig 2 the injector port 17 is at the bottom portion, which means the bottom portion is the downstream end, which means the upstream end of the spring 10 faces the seat element, as claimed); and an actuator for moving the needle into an open position (although the actuator is not shown, the valve is controlled by an actuator that sends pressurized fuel into bore 19 in order to overcome the spring forces and force the valve needle to open, see col 2, lines 25-44), the actuator operable to supply pressurized fuel to the fuel reservoir so that the fuel pressure forces the needle away from the closed position against the spring force of the first spring or the first and second springs, respectively, for opening the valve (the actuator supplies 1) along the longitudinal axis (as seen in Fig 3, the second needle is spaced apart from the seat element in the closed position). However, Seifert does not teach the first end of the second spring being free from contact, and the second spring being free from compression.
	Conatser teaches a valve having a first spring (82) and a second spring (80) wherein the second spring is free from contact and free from compression, when the valve is closed (as seen in Fig 3A, the lower end spring 80is free from contact and compression in the closed state).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seifert to incorporate the teachings of Conatser to provide the second spring free from contact and compression when the valve is in the closed state in order to further improve valve response time (as disclosed in col 4, lines 16-23 of Conatser). This modification would allow for the valve of Seifert to open with less energy because only the spring with lower spring rate has to be overcome to open at first, and allows for faster response time for the closing of the valve as both springs are engaged for the closing movement.
Alternatively, a secondary valve spring defining a gap- was known in the art, as evidenced by Seifert, while a secondary spring defining a gap and being free from contact and compression was known in the art as evidence by Conatser. One of ordinary skill in the art could have substituted the spring configuration of Seifert with the spring configuration of Conatser by known methods. The results of using both elements would have yield predictable 
Note: all references made in parenthesis hereafter are referencing Seifert, unless otherwise stated. 
Regarding claim 2, Seifert and Conatser teach a fuel injector according to claim 1, wherein the needle opens the valve when the needle moves towards a nozzle end of the injector (as seen Fig 2, the valve needle opens when the needle 8 moves downwards, i.e. towards nozzle end defined at 7).
Regarding claim 4, Seifert and Conatser teach a fuel injector according to claim 1, further comprising a needle stopper (23) to confine needle movement to a predetermined travel in which both springs are engaged (when the annular flange 11 moves downward and comes in contact with 23 the needle stops at a predetermined distance H1+H2).
Regarding claim 5, Seifert and Conatser teach a fuel injector according to claim 4, wherein the needle stopper is integrated with the second spring (as seen in Fig 3, the bottom portion of stopper 23 houses the second spring 10).
claim 6, Seifert and Conatser teach a fuel injector according to claim 1, wherein the first spring comprises a helical spring (as seen in Fig 3, the first spring 9 is a coil, i.e. helical).
Regarding claim 8, Seifert and Conatser teach a fuel injector according to claim 1, wherein the needle and the springs are mounted coaxially (as seen in Fig 3).

Regarding claim 12, Seifert teaches a combustion engine (col 1, lines 18-22) comprising: a combustion chamber (all internal combustion engines have a combustion chamber); a valve (defined by valve seen in Fig 3) for dosing a fuel into the combustion chamber (col 1, lines 18-22); a needle (8) for opening or closing the valve by moving on a longitudinal axis (as seen in Fig 2-3 and disclosed in col 2, lines 33-44), the needle received in a fuel reservoir (reservoir defined upstream of bore 19) of a valve body (1); a first spring (9) resisting movement of the needle away from a closed position (col 2, lines 19-25); a second spring (defined by both 10 and 12) resisting movement of the needle away from the closed position (col 2, lines 19-25), wherein the second spring is stiffer than the first spring (spring 9 is softer than spring 10, see col 45-46); the needle including a seat element (shown below) for the second spring, the second spring including a first upstream end (upper end of Fig 3) facing the seat element (the upper end of the injector of Fig 3 is the upstream end; although not shown in Fig 3, the outlet of the injector is defined at the bottom, seen in Fig 2 the injector port 17 is at the bottom portion, which means the bottom portion is the downstream end, which means the upstream end of the spring 10 faces the seat element, as claimed); and an actuator for moving the needle into an open position (although the actuator is not shown, the valve is controlled by an actuator that 1) along the longitudinal axis (as seen in Fig 3, the second needle is spaced apart from the seat element in the closed position). However, Seifert does not teach the first upstream end of the second spring being free from contact, and the second spring being free from compression.
Conatser teaches a valve having a first spring (82) and a second spring (80) wherein the second spring is free from contact and free from compression, when the valve is closed (as seen in Fig 3A, the lower end spring 80is free from contact and compression in the closed state).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seifert to incorporate the teachings of Conatser to provide the second spring free from contact and compression when the valve is in the closed state in order to further improve valve response time (as disclosed in col 4, lines 16-23 of Conatser). This modification would allow for the valve of Seifert to open with less energy because only the spring with lower spring rate has to be overcome to open at first, and allows for faster response time for the closing of the valve as both springs are engaged for the closing movement.

Note: all references made in parenthesis hereafter are referencing Seifert, unless otherwise stated.
Regarding claim 14, Seifert and Conatser teach a combustion engine according to claim 12, further comprising a needle stopper (23) to confine needle movement to a predetermined travel in which both springs are engaged (when the annular flange 11 moves downward and comes in contact with 23 the needle stops at a predetermined distance H1+H2).
Regarding claim 15, Seifert and Conatser teach a combustion engine according to claim 14, wherein the needle stopper is integrated with the second spring (as seen in Fig 3, the bottom portion of stopper 23 houses the second spring 10).
claim 16, Seifert and Conatser teach a combustion engine according to claim 12, wherein the first spring comprises a helical spring (as seen in Fig 3, the first spring 9 is a coil, i.e. helical).
Regarding claim 18, Seifert and Conatser teach a combustion engine according to claim 12, wherein the needle and the springs are mounted coaxially (as seen in Fig 3).

    PNG
    media_image1.png
    550
    428
    media_image1.png
    Greyscale

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (U.S. 4,344,575) and Conatser (U.S. 5,609,300); further in view of Uhlmann (U.S. 7,175,112).
Regarding claim 7, Seifert and Conatser teach the fuel injector according to claim 1. However, they do not teach the injector wherein the second spring comprises a cylindrical body with radial recesses.
Uhlmann teaches a fuel injection valve that uses a cylindrical spring (30) that has radial recesses (45), as seen in Figs 1-5. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seifert to incorporate the 
Alternatively, a coil spring was known in the art, as evidenced by Seifert, while a spring comprising a cylindrical body with radial recesses was known in the art as evidence by Uhlmann. One of ordinary skill in the art could have substituted the coil spring of Seifert with the spring comprising a cylindrical body with radial recesses of Uhlmann by known methods. The results of using both elements would have yield predictable results, as both structures work equally well at as biasing elements. Thus, it would have been obvious to one of ordinary skill in art to replace a coil spring with a spring comprising a cylindrical body with radial recesses (see MPEP 2143 I. B.).
Regarding claim 17, Seifert and Conatser teach a combustion engine according to claim 12. However, they do not teach the injector wherein the second spring comprises a cylindrical body with radial recesses.
Uhlmann teaches a fuel injection valve that uses a cylindrical spring (30) that has radial recesses (45), as seen in Figs 1-5. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seifert to incorporate the teachings of Uhlmann to provide the injector with a spring that comprises a cylindrical body and 
Alternatively, a coil spring was known in the art, as evidenced by Seifert, while a spring comprising a cylindrical body with radial recesses was known in the art as evidence by Uhlmann. One of ordinary skill in the art could have substituted the coil spring of Seifert with the spring comprising a cylindrical body with radial recesses of Uhlmann by known methods. The results of using both elements would have yield predictable results, as both structures work equally well at as biasing elements. Thus, it would have been obvious to one of ordinary skill in art to replace a coil spring with a spring comprising a cylindrical body with radial recesses (see MPEP 2143 I. B.).

Claims 9-11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (U.S. 4,344,575) and Conatser (U.S. 5,609,300); further in view of Frasch et al (U.S. 2011/0168812).
Regarding claims 9 and 10, Seifert and Conatser teach a fuel injector according to claim 1. However, they do not teach the injector wherein the actuator comprises a solenoid; and wherein the valve is of the servo type.
Frasch teaches a fuel injector that uses an increase of pressure to open or close the valve needle, in the same manner as Seifert. Frasch also teaches the actuator composing a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seifert to incorporate the teachings of Frasch to provide the injector with an electronically operated solenoid servo valve actuator in order to attain ideal actuation accuracy and timing, which solenoid type valves are known to provide. 
Regarding claim 11, Seifert and Conatser teach a fuel injector according to claim 1. However, they do not teach the injector wherein the actuator comprises a second valve for supplying the pressurized fuel to the fuel reservoir.
Frasch teaches a fuel injection system comprising a second valve (second control unit 31) to send pressurized fuel to fuel reservoir (27), as seen in Fig 1 and disclosed in paragraph 0021. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seifert to incorporate the teachings of Frasch to provide a second valve for supplying pressurized fuel to the fuel reservoir in order to have better control of the amount of pressure sent to the fuel reservoir at all times, since second control unit 31 is a solenoid type that can be electrically triggered (paragraph 0021). 
Regarding claim 19, Seifert and Conatser teach a combustion engine according to claim 12. However, they do not teach the injector wherein the valve is of the servo type.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seifert to incorporate the teachings of Frasch to provide the injector with an electronically operated solenoid servo valve actuator in order to attain ideal actuation accuracy and timing, which solenoid type valves are known to provide. 
Regarding claim 20, Seifert and Conatser teach a combustion engine according to claim 12. However, they do not teach the injector wherein the actuator comprises a second valve for supplying the pressurized fuel to the fuel reservoir.
Frasch teaches a fuel injection system comprising a second valve (second control unit 31) to send pressurized fuel to fuel reservoir (27), as seen in Fig 1 and disclosed in paragraph 0021. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seifert to incorporate the teachings of Frasch to provide a second valve for supplying pressurized fuel to the fuel reservoir in order to have better control of the amount of pressure sent to the fuel reservoir at all times, since second control unit 31 is a solenoid type that can be electrically triggered (paragraph 0021). 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-12, and 14-20 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 11/30/2020 have resulted in the new grounds of rejection found above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752